Citation Nr: 1610473	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  08-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected cardiovascular disease.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period of time prior to March 19, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 (hypertension) and March 2008 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned at a July 2009 Travel Board hearing and the transcript is of record.

The case was previously before the Board in May 2010, June 2012, and December 2013 when the issues were remanded for further development by the originating agency.  The case has been returned to the Board for further appellate action.

During the pendency of the appeal, the Veteran has been granted a 100 percent schedular disability rating for his service-connected cardiovascular disease, effective March 19, 2014.  The issue involving entitlement to TDIU only pertains to the period of time prior to this; the Board has restated that issue on appeal.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The probative evidence of record reveals that the Veteran's service-connected cardiovascular disease and the claimed hypertension are inter-related.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 C.F.R. § 3.310(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Cardiovascular-renal disease, including hypertension, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

It is not contended nor does the evidence show that the claimed hypertension at issue had its onset in service was aggravated during service, or became manifest in the first year after separation from service.  Rather, the Veteran claims that his hypertension is the result of his service-connected cardiovascular disease.
 
Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran has been service-connected cardiovascular disease since he filed his initial claim for service connection in 1969.  Service treatment records reveal abnormal electrocardiogram readings identifying a heart murmur on separation from service in 1966.  Service treatment records do not reveal any diagnoses of hypertension during service. 

The Veteran has a current diagnosis of hypertension dating to approximately 1995, which is decades after separation from service.  The key question at issue is whether the Veteran's claimed hypertension is caused or aggravated by the service-connected cardiovascular disease.  

An August 2007 VA Compensation and Pension examination expressed an opinion that the examiner did not see any hypertension caused by heart disease.  However, this examination failed to show evidence of "significant heart disease" despite established service connection for cardiovascular disease.  The examiner did note that a recent electrocardiogram did show evidence of mild left ventricular hypertrophy and "Mobitz I heart block," which were acknowledged to be possible sequela of long-standing hypertension.  

A June 2010 Compensation and Pension examination was conducted for rating purposes and diagnosed the Veteran with atherosclerotic cardiovascular disease and coronary artery disease.  However, no etiology opinion related to hypertension was expressed.  

A July 2012 Compensation and Pension examination expressed the medical opinion that the Veteran's hypertension was not cause or aggravated by the service-connected cardiovascular disease and that the Veteran's obesity and age were the causative factors.  

Counter to the evidence above, is a statement from one of the Veteran's VA treating medical providers that the Veteran's hypertension and coronary artery disease are "both related."  

In November 2007 VA Compensation and Pension examination of the Veteran was conducted in relation to the claim for TDIU.  In addressing the disabilities present the examiner addressed the Veteran's atherosclerotic cardiovascular disease, his service-connected disability, along with hypertension, also indicating that the two disabilities were interrelated.  

There is medical evidence of record indicating no relationship between the claimed hypertension and the service-connected cardiovascular disease, while there is also medical evidence showing that the service-connected cardiovascular disease and claimed hypertension are interrelated disabilities.  Resolving all doubt in favor of the Veteran, service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.  


REMAND

The claim for TDIU requires readjudication in light of the grant of service connection above.  

Accordingly, the case is REMANDED for the following action:

The Veteran's claim for entitlement to TDIU for the period of time prior to March 19, 2014 must be readjudicated in light of the grant of service connection for hypertension.  If the benefit on appeal remains denied, the Veteran and representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


